﻿26.	 Let me first offer you, Sir, a warm welcome and hearty congratulations on your election to the presidency of this session of the General Assembly. In you I greet a prominent personality of the Latin American continent, whose peoples, culture and achievements are highly respected and appreciated in the Hungarian People's Republic. I assure you of my delegation's full support in your carrying out of your important duties.
27.	It was the horrible experience of two world conflagrations that led to the great determination of nations to establish the Organization, which is destined, in the words of its Charter, "to save succeeding generations from the scourge of war". Man's centuries-old desire that nation shall not lift up sword against nation, neither shall they learn war any more" was also engraved on the wall of this palace of deliberations. But I wonder if we can claim to have come any closer to this lofty goal.
28.	I consider this question to be illusory at the present moment of history, which is regrettably characterized by a sharpening of international tension. Confrontation is on the increase and attempts are made to upset the balance of power which is the guarantee of world peace, to obtain military superiority and to reverse the process of peoples' national and social liberation. All this constitutes a source of concern to the people and Government of the Hungarian People's Republic.
29.	We see the stepping up of the arms race as the root cause of this dangerous situation. Not only does the unprecedented level of armament threaten our civilization directly, by raising the spectre of a nuclear catastrophe, but it also threatens it indirectly, by squandering mankind's material and intellectual resources, depriving peoples of a considerable part of the results of their labour, and perpetuating economic backwardness in a great number of developing countries. I? this not an absurd contradiction in the century of science and technology, in the era when we seem to be on the verge of solving global problems through such achievements as the exploration of new sources of energy, the exploitation of the wealth of the oceans, the peaceful conquest of outer space, the eradication of hunger and of widespread devastating diseases, and the protection of the rapidly deteriorating natural environment? Can taking advantage of such really tremendous possibilities be imagined without global co-operation? One cannot help wondering, for by the very act of adopting the Charter of the United Nations we solemnly pledged to live in peace as good neighbours and to promote social progress and better standards of life.
30.	The Hungarian People's Republic has declared its faith in the peaceful coexistence of States with differing social systems. By that we mean not only the absence of war, although that would be no small achievement either. For us, coexistence means active co-operation and a constant strengthening of mutually advantageous political, economic and cultural relations among peoples and governments. During the past 10 or 15 years, we have gained considerable experience in this regard, and it is my understanding that our partners have no reason to feel disappointed either.
31.	Let us look at this in a broader perspective. When, in the 1960s and early 1970s, detente continued its upward trend, important agreements were reached between the great Powers and other States on the prevention and limitation of the proliferation and quantitative and qualitative development of weapons of mass destruction on earth, in outer space and on the sea-bed. The Helsinki Conference on Security and Co-operation in Europe, which was attended by 35 heads of State or Government, laid a lasting foundation of principle for further cooperation in Europe. Political, economic and other contacts gained momentum. The consolidation of new States liberated from colonial bondage in Asia, Africa and Latin America continued at a rapid pace. Has any people seen its interests damaged by that process? Does any people feel itself the loser because of detente? The answer is no. There is no such people.
32.	The Hungarian People's Republic, acting on the mandate of the Hungarian people, still considers preservation of the results of detente and the maintenance and extension of international dialogue and co-operation to be the prime concerns of its foreign policy, both in its bilateral relations and in international forums. For us as for other countries there is no reasonable alternative to peaceful coexistence.
33.	That is why we feel concern about any sign of an increase in the mood of confrontation, about any act jeopardizing normal relations among States and about any development adding to the strains of the already tense international situation.
34.	The Hungarian Government is convinced that the course of resorting to a war of rhetoric, to smear and innuendo, to discrimination and to the policy of force is wrong and that, in any event, it has been shown by experience to be ineffective. It is an old truth that anger is a bad counsellor. Only reason and regard for one another's interests can be good counsellors, even in relations between countries having differing social systems.
35.	I can note with satisfaction that our policy of peaceful coexistence has been reciprocated by the governments of all countries which have a sense of responsibility regarding the development of the international situation. We shall continue to seek wider contacts and more successful talks and political consultations with other countries with a view to increasing mutual trust and improving the international climate.
36.	We are glad to see that the General Assembly intends to devote much of its attention to the increasingly urgent question of disarmament talks. During the past years the Hungarian People's Republic has itself taken an active part in the elaboration of several important disarmament proposals, which still stand. Those proposals seek to ensure that strategic parity, guaranteeing world peace, is maintained at the lowest possible level of armaments. Regrettably, however, our proposals have not yet received any substantive response from the North Atlantic Treaty Organization.
37.	Pending disarmament problems are numerous, and each of them is important. If I single out some of them, it is because I think that they are of particular significance in the present tense international situation.
38.	I refer to the limitation and reduction of conventional armaments and the prohibition of chemical weapons and other weapons of mass destruction.
39.	But nuclear disarmament is the most pressing task of the day. It must be tackled in order to bring about a radical improvement in the international climate and to avert the danger of war. The Government of the Hungarian People's Republic therefore attaches paramount importance to the Soviet Union's commitment not to be the first to use nuclear weapons under any circumstances. I am sure that a similar commitment by the other nuclear Powers would be received with great relief by international public opinion.
40.	Implementation of the proposal that the nuclear- weapon States should mutually freeze their nuclear arsenals would, in our view, be a significant first step forward on the road to nuclear disarmament. Furthermore, we believe that an agreement on the complete and general prohibition of nuclear-weapon tests should be reached as soon as possible and that the development of new types of weapons and the upgrading of existing ones should be halted. The emergence of new and more sophisticated systems of weapons raises the danger that those weapons will go beyond the scope of existing agreements and will become ever more difficult to limit and control.
41.	Also, we hold that strengthening the Treaty on the Non-Proliferation of Nuclear Weapons, which is intended to prevent the spread of nuclear weapons, and, in conjunction with it, the creation of security safeguards for non-nuclear-weapon States are tasks closely related to nuclear disarmament.
42.	The Hungarian People's Republic is directly interested in an agreement that would provide that nuclear weapons should not be stationed in countries where there are no such weapons at present and should not be increased in number where they are already deployed. The establishment of nuclear-weapon-free zones and zones of peace in Europe and in other parts of the world would greatly enhance trust and international security.
43.	I should like to underline in particular the great importance of the proposal made last January by the States parties to the Warsaw Treaty at their Prague meeting to the countries of NATO to conclude a treaty on the mutual renunciation of the use of armed force and on the maintenance of peaceful relations. Since the overwhelming majority of weapons and the most destructive types are possessed by those two alliances, I think that the conclusion of such a treaty would be an effective measure to prevent acts threatening peace.
44.	The Hungarian People's Republic attaches the utmost importance to the Soviet-American negotiations on the limitation and reduction of strategic weapons and is earnestly hopeful about their successful outcome.
45.	The peaceful future of mankind would be gravely threatened by extending the arms race to outer space, the prevention of which is sought by the highly important Soviet proposal now submitted to that effect, which enjoys the full support of the Hungarian Government.
46.	In common with many other European countries, Hungary is concerned at the planned deployment of new types of American nuclear weapons in Western Europe. Upsetting the existing strategic parity is bound to entail far-reaching consequences for peace and security not only in Europe but also in the whole world. We believe that the best solution would be the complete denuclearization of Europe, an objective which we will not stop pursuing. Until the international situation permits attainment of that goal, we believe that reducing, and by no means increasing, the number of medium-range nuclear missiles is the most acceptable solution.
47.	After three years of negotiations, the Madrid meeting of the Conference on Security and Co-operation in Europe has finished its work with the adoption of a substantive and balanced Concluding Document. That document is the first essential and broad East-West accord in many years, and I hardly need to emphasize its special significance in the prevailing international situation. We think that the decision of the Madrid meeting to convene a Conference on Confidence- and Security-building Measures and Disarmament in Europe is of exceptional importance.
48.	The successful conclusion of the work of the Madrid meeting at the level of foreign ministers holds out the hope of continuing the multifaceted process started at Helsinki and confirms our conviction that the more favourable atmosphere of the 1970s will not have been a passing episode in the history of Europe and that the future will again belong to the policy of detente.
49.	For its part, the Government of the Hungarian People's Republic will continue to work in pursuit of that goal and will strive, as it has striven in the past, for the full implementation of the principles and recommendations embodied in the Helsinki Final Act and the Madrid Concluding Document. We feel privileged that Budapest has been chosen to be the venue for the cultural forum to be held in 1985, as decided by the Madrid meeting, and we shall make every effort to ensure the success of that important event.
50.	It is the earnest desire of the Hungarian Government to see that the success achieved at Madrid will make its favourable effect felt in other regions of the world as well. Unfortunately, however, the policy of extremist circles has an adverse effect on positive endeavours throughout the world, thus hampering the efforts to eliminate the hotbeds of crisis.
51.	In the present tense international situation a great role is being played by the Movement of Non-Aligned Countries, whose members represent the large majority of the world's countries and population. The Seventh Conference of Heads of State or Government of Non- Aligned Countries, held at New Delhi in March, is added proof that the non-aligned countries are actively engaged in promoting the quest for solutions to the pressing problems of our age. The further deepening of co-operation with them stands high in the foreign policy of the Hungarian People's Republic.
52.	The United Nations has from the outset contributed to the formulation of principles conducive to a settlement of the Middle East crisis. Nevertheless, we have for years witnessed efforts to bypass the United Nations, to make separate deals, to keep some parties out of the search for a settlement. That explains why, more than one year after the unanimous adoption of Security Council resolution 516 (1982), the Israeli occupation troops are still in Lebanon and the Palestinian Arab people continues to suffer and to be held in thrall.
53.	The lack of a solution to the question of Palestine as the key element of the Middle East crisis and the rejection of proposals for a just and lasting settlement are obviously liable to lead to further aggravation of the crisis. The Hungarian Government is convinced that the situation in the region can be settled only by an international conference held with the participation of all the parties concerned, including the Palestine Liberation Organization [PLO].
54.	Recently, the anxiety felt by the forces of peace has been greatly increased by actions against the progressive countries of Central America and the Caribbean. We believe that those crises are equally impossible to solve if one thinks in terms of force and places the interests of certain Powers before everything else. A solution can only result from respect for the right of the peoples concerned to self-determination and from non-resort to interference in internal affairs, military threats, intimidation and economic and political pressure.
55.	The Government and people of the Hungarian People's Republic are in solidarity with the peoples of Latin America in their struggle for national independence, self-determination and social progress as well as against oppression and neo-colonialist designs. We lend support to the common actions by the countries of that continent to achieve a negotiated settlement and to find just and peaceful solutions for the conflicts that generate tension in the region.
56.	Similarly, the Hungarian People's Republic greatly appreciates the efforts by the countries of Indo-China to reduce tension in South-East Asia, and it supports the proposals formulated at the April and July conferences of their foreign ministers.
57.	The Hungarian Government attaches great importance to a peaceful solution of the question of Cyprus that will accord with the interests of both communities in the island country, guarantee sovereignty and the non- aligned status of the Republic of Cyprus and rule out any intervention from without.
58.	Hungary shares the indignation of international public opinion that the racist regime of South Africa continues its policy of apartheid in defiance of broad international condemnation.
59.	The intensification of the activities of the neo-colonialist forces amid mounting international tension is a particularly noteworthy feature of the situation with regard to Namibia. Despite the Security Council and General Assembly resolutions setting forth the principles of a settlement, Namibia is still prevented by the strategic and economic interests of the South African regime and its external supporters from acceding to independence. Some Powers impose arbitrary conditions not sanctioned by any United Nations resolution and try to have the South West Africa People's Organization the sole legitimate representative of the Namibian people, pushed into the background. The Hungarian Government condemns such attempts and calls for the implementation of the United Nations plan for a settlement in accordance with the Declaration of the Paris conference on Namibia.
60.	The worsening of international relations, the long- drawn-out crisis of the world economy and certain politically motivated measures exercise a steady adverse effect on nearly all areas of international economic, trading, financial and scientific-technical co-operation. This raises serious difficulties for countries which, like Hungary, have a particular interest in the international division of labour.
61.	Everyone knows that the Hungarian People's Republic is a member of the Council for Mutual Economic Assistance, an open economic community, and enjoys the security and advantages offered by the co-operation of socialist countries. At the same time, however, Hungary is also seriously interested in strengthening economic relations with all countries, whatever their social and political systems.
62.	We are convinced that the disorders of international economic co-operation can be cured only by joint efforts, by expanding co-operation based on. mutual benefit and free from discrimination. We, for our part, intend to do our utmost to this effect. This pursuit is dictated by our national interests, and we think it provides the only basis for the establishment of the new and more equitable international economic order and the system of relations that are rightfully demanded by the overwhelming majority of the States Members of the United Nations.
63.	The Hungarian People's Republic maintains that mutual acquaintance with one another is the best means of combating the prejudices, national hatred and isolationism that do so much damage to international relations. The Hungarian Government starts from this premise also in respect of human contacts and human rights. Socialist Hungary has nothing to be ashamed of and nothing to conceal in this field either. We do not fail to include the fundamental rights to life and work in the sphere of human rights, and we disagree with those who limit the scope of human rights. Their propagandists considerations in this area are common knowledge. But are not the quality of life and the exercise of human rights most directly affected when masses of people are deprived of the possibility of becoming useful members of their society and supporters of their families?
64.	We maintain the position of principle that the international community should call attention primarily to massive and gross violations of human rights, particularly apartheid and other manifestations of unlawful discrimination on grounds of race, colour, nationality or religion. Such practices are unfortunately an everyday occurrence in a number of countries, and they are resolutely condemned by the Hungarian People's Republic.
65.	The Hungarian Government believes that our efforts should be concentrated on eliminating such phenomena rather than on mounting propaganda campaigns that reduce the lofty ideals of human rights to a device for political designs alien to them.
66.	The more tense the international situation, the greater the responsibility for peace borne by each and every State. The Hungarian Government, wherever its possibilities permit, assumes its share of responsibility and selects the alternative of dialogue and negotiations rather than confrontation. We hold the view that the United Nations should play an important role in this endeavour, as in the search for negotiated solutions to controversial issues. Consequently my Government takes a resolute stand in favour of strengthening the role and increasing the effectiveness of the United Nations in accordance with its Charter.
67.	The Hungarian People's Republic has worked and wishes to continue working in partnership with all Governments in international co-operative efforts to strengthen peace. We are convinced that there is no disputed issue that could not be solved peacefully, by way of negotiations. We most categorically reject the option of allowing weapons to have the final word, which would be a suicidal course in our time.
68.	The Hungarian People's Republic, whose foreign policy is consistent with the noble purposes and principles of the Charter, is ready to contribute its share to the efforts of the United Nations in pursuit of peace. Our delegation will be guided by this spirit in the work of the present session.
 

